Citation Nr: 0503514	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served in the Navy from January 1946 until December 1949 with 
an honorable discharge, and from December 1949 until May 1954 
with a discharge under other than honorable conditions.  The 
veteran died in March 1990.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Manila Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in March 1990 at the age of 65; 
hypertensive cardiovascular disease (HCVD) was certified as 
the immediate cause of his death, and no contributing causes 
were listed.

2.  HCVD was not manifested during qualifying service or 
within one year after discharge from such service, and is not 
shown to have been related to service.

3.   The veteran had not established service connection for 
any disability.  

4.  The veteran's death was not caused by a service-connected 
disability; a service-connected disability did not materially 
contribute to cause or hasten his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 2237, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  The appellant has been advised of VA's duties to 
notify and assist in the development of the claim.   A letter 
from the RO in October 2001 (prior to the rating appealed) 
informed her of her and VA's responsibilities in claims 
development and of the type of evidence needed to establish 
her claim.  The July 2002 rating decision and the May 2003 
statement of the case (SOC), notified the appellant of 
applicable laws and regulations, of what the evidence showed, 
and why her claim was denied.  Also regarding notice content, 
while the appellant was not advised verbatim to submit 
everything she had pertinent to her claim, the October 2001 
letter advised her of the type of evidence she needed to 
submit, asked her to have the hospital where the veteran died 
submit the veteran's terminal records of confinement and gave 
her the opportunity to identify any other health care 
providers who treated the veteran.  An August 2003 letter 
informed the appellant that VA still needed her to submit or 
identify medical evidence showing a relationship between the 
veteran's death and his military service in order to 
substantiate her claim.  Taken together, these notices were 
equivalent to advising the appellant to submit everything she 
had pertinent to the claim.  Further notice in this regard 
would serve no useful purpose.   

Regarding the duty to assist, the RO obtained service medical 
and personnel records.  The appellant authorized the RO to 
obtain records of medical treatment from the UCSD (University 
of California, San Diego) Medical Center, the Oakland Medical 
Group and the Summit Medical Group/Providence Hospital.  The 
RO requested these records.  The Oakland Medical Group and 
the Summit Medical Group indicated that the requested records 
had already been disposed of pursuant to hospital and clinic 
policy.  The UCSD Medical Center did not furnish the 
requested records or indicate that they had been purged.  In 
a June 2002 letter, the RO advised appellant that it had not 
received the relevant records from UCSD, that she should 
contact UCSD and ask them to send the records and that it had 
also sent UCSD a follow-up request.  The appellant has not 
identified any additional pertinent evidence and there is 
nothing further for VA to do to assist her.            

VA's notice and assistance obligations are met.  No further 
notice or assistance to the appellant is required.  She is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

Service medical records contain no indication of hypertension 
or heart disease during the veteran's honorable period of 
service.  Blood pressure readings were 116/80 upon enlistment 
in January 1946 and 116/80 upon separation in December 1949.  
The report of the 1949 examination prior to separation 
reflects that the veteran's heart and vascular system were 
evaluated as normal.  (Service medical records from the 
veteran's other than honorable period of service also reveal 
no complaints or findings indicative of hypertension.  On his 
May 1954 examination prior to separation, the veteran's heart 
and vascular system were again evaluated as normal, and his 
blood pressure reading was 130/90.)

In September 1954 the RO determined that this latter 
discharge was under dishonorable conditions and that the 
veteran was barred from any VA benefits based upon his 
December 1949 to May 1954 service.  

A February 1986 health insurance claim form shows that the 
veteran had hypertension and diabetes mellitus diagnosed.  

The veteran's death certificate shows that he died in March 
1990; the immediate cause of death listed is HCVD, and no 
contributing cause was listed.  

In her May 2000 claim, the appellant asserted her belief that 
the veteran participated in nuclear test operations during 
service, and that exposure to radiation in service 
contributed to cause his death.

A January 2002 record indicated a negative response was 
received to a request for any service personnel records that 
would show a radiation risk.

April 2002 records on file show that attempts were made to 
obtain additional evidence.

Appellant's August 2002 Notice of Disagreement asserts that 
before his death, the veteran indicated that he participated 
in nuclear test operations within the "Pacific Proving 
Ground".

III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and hypertension or 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The United States 
Court of Appeals for the Federal Circuit has held that when a 
claimed disorder is not included as a presumptive disorder, 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed.  Cir. 1994).  

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).

During his lifetime, the veteran had not established service 
connection for any disability.  While HCVD appears to be the 
certified cause of his death in May 1990, the record does not 
show HCVD was incurred during service.  The first medical 
evidence showing that the veteran had hypertension was in 
1986, more than 35 years after his compensation benefits 
qualifying (honorable) period of service ended in 1949.  
There is no medical evidence of record relating HCVD to the 
veteran's honorable period of service (even with applicable 
chronic disease presumptions considered).  The December 1949 
examination prior to separation specifically showed no 
evidence of high blood pressure.  It was noted that there 
were no defects, and that he was fit for immediate 
reenlistment.  (The 1954 examination prior to his separation 
from the dishonorable period of service also showed a normal 
heart and vascular system, with no evidence of hypertension.)

Regarding the appellant's contention that the veteran's death 
was related to exposure to radiation in service from nuclear 
testing in the Pacific, the RO undertook a search for any 
records that would support the claim he was radiation 
exposed.  None were found.  Regardless, hypertension and HCVD 
are not listed among the diseases afforded presumptions based 
on radiation exposure (under 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309), nor are they listed as "radiogenic diseases" 
under 38 C.F.R. § 3.311.  Furthermore, there is no competent 
(medical) evidence relating the veteran's death-causing 
hypertension or HCVD disease and his death to any radiation 
exposure.

The appellant's theory that the veteran developed HCVD during 
service or as a result of an undocumented exposure to 
radiation during service is not supported by any competent 
evidence.  As a layperson, she is not competent to establish 
medical causation by her own opinion alone.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the veteran had no service connected disabilities, there 
is also no basis for considering whether a service connected 
disability contributed to cause his death.  The preponderance 
of the evidence is against this claim and it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


